DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stefan U. Koschmieder on 05/23/2022.

The application has been amended as follows: 
Claim 1: A thin film electrode, comprising: 
a conducting substrate; and 
a nanostructured layer comprising cobalt oxide nanoflowers deposited onto a surface of the conducting substrate, wherein the cobalt oxide consists essentially of CoO;
wherein the cobalt nanoflowers have a central core and a plurality of nanopetals extending from the central core, and wherein the nanopetals have an average diameter in a range of 10-100 nm and an average length in a range of 20-200 nm.

Cancel claim 2.

Election/Restrictions
Claim 1 is allowable. Claims 8-12 and 19-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement of the inventions, as set forth in the Office action mailed on 06/07/2021, is hereby withdrawn and claims 8-12 and 19-20, hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowed Claims
Claims 1 and 3-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 1 with special attention given to the limitation claiming the
following:
wherein the cobalt oxide consists essentially of CoO;
wherein the cobalt nanoflowers have a central core and a plurality of nanopetals extending from the central core, and wherein the nanopetals have an average diameter in a range of 10-100 nm and an average length in a range of 20-200 nm.

The closest prior art is Ranaweera et al (“Flower-shaped cobalt oxide nano-structures as an efficient, flexible and stable electrocatalyst for the oxygen evolution reaction”, Materials Chemistry Frontiers, 2017, 1, pages 1580-1584) and Zhang et al (“Controlling the Synthesis of CoO Nanocrystals with Various Morphologies”, The Journal of Physical Chemistry C, 2008, 112, 114, pages 5322-5327). Ranaweera teaches cobalt oxide nanoparticles but these are in the form of Co3O4. There is no teaching or motivation that would make changing the cobalt oxide to be CoO obvious in view of Ranaweera. Zhang teaches CoO nanocrystal synthesis, including a flower-like shape. However, the crystal taught in Zhang do not have a core-nanopetal structure with the specific claimed dimensions (see e.g. Fig 2D of Zhang) and there is not teaching or structure that would make these structures obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795